Citation Nr: 9918986	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for postoperative residuals of a right shoulder injury 
(major).

2.  Entitlement to an initial compensable rating for 
residuals of a left index finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 3, 1979 to 
June 30, 1995. 

This appeal arose from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO, in pertinent part, denied service 
connection for an upper lip scar; granted service connection 
for postoperative residuals of right shoulder injury with 
assignment of a 10 percent evaluation effective from July 1, 
1995, the day following separation from active duty, 
hepatitis with assignment of a 10 percent evaluation 
effective July 1, 19995, and for residuals of left index 
finger injury with assignment of a noncompensable evaluation 
effective from July 1, 1995.  

In August 1998 the Board of Veterans' Appeals (Board) 
affirmed the denial of entitlement to service connection for 
a scar on the upper lip and the 10 percent evaluation for 
hepatitis, and remanded the issues of entitlement to an 
initial evaluation in excess of 10 percent for residuals of a 
right shoulder injury and an initial compensable evaluation 
for residuals of a left index finger injury.

In January 1999, the RO granted service connection for scars 
at the right acromioclavicular joint with assignment of an 
initial evaluation of 10 percent effective from July 1, 1995; 
an increased initial evaluation of 20 percent evaluation for 
postoperative residuals of a right shoulder injury effective 
from July 1, 1995; and affirmed the initial noncompensable 
evaluation for residuals of a left index finger injury.  

In his February 1999 statement on behalf of the veteran the 
representative at the RO expressed disagreement as to the 
grant of service connection for surgical scars at the right 
acromioclavicular joint with assignment of an initial 
evaluation of 10 percent.  The RO has not provided the 
veteran with a SOC on such issue.  Accordingly, the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for surgical scars of the right shoulder is addressed in the 
remand portion of the decision.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  Residuals of injury of the right shoulder are manifested 
by complaints of pain and fatigue and some limitation of 
motion.  

2.  Residuals of a left index finger injury are primarily 
manifested by a limited area of anesthesia and hypesthesia 
confined to the fingertip area productive of less than mild 
incomplete paralysis of the median nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a right shoulder injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71 (Plate 
I), 4.71a, Diagnostic Codes 5201, 5202, and 5203 (1998).

2.  The criteria for an initial compensable evaluation 
residuals of a left index finger injury have not been met.  
38 U.S.C.A. § 1155 5107(a); 38 C.F.R. §§ 4.7, 4.71a, 4.124, 
4.124a, Diagnostic Codes 5153, 5225, 8515 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses the veteran 
sustained a softball injury of the right shoulder requiring 
surgery for posterior labral insufficiency correction.  He 
indicated he was right handed on the report of the medical 
history portion of a general medical examination.

The October 1995 VA general medical examination report shows 
the veteran described having undergone a Mumford procedure on 
his right shoulder, with removal of the distal clavicle 
because of acromioclavicular (AC) joint discomfort.  The 
shoulder continued to be weaker than the left and had 
impairment at times in terms of posterior flexion of the arm.  
The flexion of the distal forearm against the upper arm was 
limited in this maneuver.  He reported fracturing his left 
index finger at the distal tip.  He had full range of motion 
of the finger but there was some loss of sensation in the tip 
of the finger.  He was noted to be right handed.

On musculoskeletal examination the veteran's right shoulder 
had diminished posterior flexion with the arm placed behind 
the back.  There was forward flexion and adduction from 0 to 
180 degrees.  There was a scar on the left index finger in 
the distal phalangeal area.  There was normal range of motion 
of the left index finger.  He could make a fist and fully 
extend it.  There was an anterior scar in the right anterior 
shoulder.  Pertinent diagnoses were status post Mumford 
procedure of the right shoulder with slight posterior 
decrease in range of motion and fracture of the left index 
finger with loss of sensation in the distal, but full range 
of motion.  

A May 1997 VA orthopedic examination report shows the veteran 
described as history injuring his right shoulder in 
approximately 1985.  He recounted that since his last 
examination he was doing a little better during the day, but 
at night the pain awakened him.  He noted that the pain at 
night was not as bad as prior to surgery.  He described the 
pain as a 5 or 6 out of 10.  The pain lasted anywhere from 20 
to 30 minutes before he could get back to sleep.  He stated 
that his shoulder was "ok" with normal activity during the 
daytime.  Factors that increased his symptoms were sleeping 
with his arms above his head, overuse of arms and hands 
during the day,
especially above the shoulder height, throwing a baseball, 
etc..  Factors that decreased his symptoms were rest with 
Epsom salt baths and using a sling when the shoulder pain was 
severe.  

The veteran reported not having to wear a sling longer than 
24 hours.  The pain was located in the posterior aspect of 
the shoulder joint.  He stated that he had crushed his left 
finger tip in a log splitter in approximately 1992.  


The veteran stated he had use of his finger; however, he had 
no feeling in the tip.  Since his last physical examination 
there had been no change in his condition.

On general physical examination the veteran was in no acute 
distress.  Normal range of motion of the major upper 
extremity joints was noted.  On musculoskeletal examination 
the right shoulder revealed a 4 and 1/2 by 1 centimeter (cm) 
surgical incision on the anterior aspect of the shoulder.  
The scar was nontender and did not have any abnormal cheloid 
formation.  There was no point tenderness over the 
glenohumeral joint, either anterior or posteriorly.  There 
was no crepitus or popping with range of motion.  

Range of motion of the right shoulder was as follows; flexion 
was from 0 to 180 degrees; however, he experienced pain at 
160 degrees.  Extension was from 0 to 72 degrees, abduction 
was from 0 to 180 degrees, external rotation was from 0 to 90 
degrees, internal rotation was from 0 to 80 degrees, however, 
experienced pain at 60 degrees.  Internal rotation 
posteriorly was from 0 to 95 degrees.  The left hand index 
finger revealed no joint effusion or erythema.  Pain and 
light touch were within normal limits except for the distal 
lateral tip, less than 1cm in area space.  Range of motion of 
the metacarpal-phalangeal joint was from 0 to 90 degrees, the 
proximal interphalangeal joint was from 0 to 90 degrees, the 
interphalangeal joint was from 0 to 40 degrees.  

Muscle strength was 5/5 with grasps being equal with good 
release.  It was noted that X-rays of the right shoulder 
taken earlier in May 1997 had revealed a preserved joint 
space.  There was no erosive or hypertrophic change involving 
the glenohumeral interspace.  The surgical margins were well 
defined.  There was an apparent small exostosis involving the 
lateral border of the right scapula.  Conclusion was negative 
right shoulder except for post surgical changes of the 
clavicle.  

A November 1998 VA orthopedic examination report shows the 
examiner recorded that he had reviewed in detail the 
veteran's claims file including service medical records and 
postservice medical records.  He denied any scarring of the 
left index finger.  He denied that either the right shoulder 
or left index finger disabilities caused any difficulty in 
his performing average employment in a civilian occupation.  
He complained of excess fatigability of the right shoulder 
but denied incoordination.  He stated he was able to make a 
full fist and was definitely therefore able to bring his 
finger tip motion to within two inches of the median 
transverse fold of the palm.  

It was noted as history that during active duty the veteran 
had undergone a right shoulder arthroscopy and open distal 
clavicle resection.  The operative report showed 50 percent 
inferior subluxation and 75 percent anterior subluxation of 
the glenohumeral joint.  The rotator cuff, biceps and glenoid 
were "ok."  The veteran had no true flap lesion but had a 
small flap debrided at the superior aspect of the labrum.  
The subacromial bursa was also debrided.  Also performed were 
subacromial decompression and an open distal clavicle 
resection.  The veteran was noted as apparently not having 
any postoperative complications.  He was enrolled in physical 
therapy where he continued to improve.  He noted that after 
the surgery he felt 80 percent better.  He noted that as of 
the present examination his shoulder felt 60 percent better 
than prior to his initial injury.  He added that following 
surgery he was able to throw a ball whereas now he would not 
even consider it.  He complained of right shoulder fatigue.

The examiner noted a crush injury to the tip of the veteran's 
nondominant left index finger in a log splitter at a friend's 
house in 1992.  He sought emergency treatment and was 
diagnosed with a tuft fracture of the distal phalanx.  He 
noted losing a nail but that it had grown back.  He 
complained of a small area of anesthesia at the radial aspect 
of the distal phalanx.  He also complained of mild 
abnormality of the nail of the left index finger on the 
radial side.  He denied cold intolerance.  He denied 
incoordination and had no difficulty typing and knew he was 
touching a key.  He did not use the left hand for 
manipulating objects such as keys for locks.  

The veteran was noted not to have any scarring per say and 
had no perceived loss of range of motion or power.  He 
complained of being able to feel a small lump on the palmar 
side of the distal interphalangeal joint but it did not cause 
him any difficulty.  

On objective examination the veteran was considered right 
handed and in no acute distress.  He had a well healed 
surgical incision that was 6 cm in length transversely 
oriented over his right acromioclavicular (AC) joint.  He 
also had three arthroscopic stab wounds which were described 
as very difficult to find.  All three were well healed and 
nontender to palpation.  He did complain of tenderness to 
palpation over the AC incision on the right.  Clinically, 
there was no apparent atrophy of the shoulder girdle.  No 
skin changes were noted except for the surgical incisions.  

The right shoulder demonstrated 112 degrees of abduction with 
175 degrees of adduction.  He complained of pain at the onset 
of adduction and flexion which was noted to increase somewhat 
at the maximum of the aforementioned range.  He had full 
range of motion on the right side defined as 180 degrees of 
abduction and 180 degrees of flexion.  He had 67 degrees of 
painless, external rotation both actively and passively.  On 
internal rotation he was able to reach T3 with his right 
thumb and only to L1 with his left.

The veteran was noted to have pain in the posterior aspect of 
the "left" shoulder at the extreme of internal rotation.  
The examiner mentioned that the above noted abduction, 
flexion, and internal rotation were similar for both active 
and passive testing.  The veteran was considered able to 
generate 5/5 abduction without pain.  He had 4/5 flexion and 
extension of his right shoulder limited by pain which he 
localized to the posterior aspect of his acromion.  He also 
did not demonstrate any apparent clinical atrophy of the 
right shoulder girdle.  He had 5/5 power with elbow flexion 
and extension bilaterally as well as wrist flexion and 
extension.  

The veteran had 5/5 power with grip and 5/5 power with left 
index finger flexion and extension compared to the 
contralateral unaffected right index finger.  He had no 
instability as far as varus and valgus or palmar and dorsal 
testing of the distal interphalangeal joint (DIP) of his left 
index finger.  


The veteran had no appreciable crepitation.  He was able to 
make a full fist and demonstrated full range of motion of the 
left index finger defined by goniometry measuring as 75 
degrees of DIP of flexion to full extension, 103 degrees of 
proximal interphalangeal (PIP) joint flexion to 0 degrees of 
extension and 95 degrees of metacarpophalangeal (MCP) joint 
flexion to 0 degrees MCP extension.  Two point discrimination 
was measured at the veteran's thumb and fifth fingers 
bilaterally as well as the radial and ulnar sides of the 
index fingers.  

The veteran had 3 millimeter (mm) two point discrimination at 
all areas except for the ulnar side of the left distal 
phalanx of the index finger.  This was measured at 5 mm two 
point discrimination.  He had mild deformity of the index 
finger nail.  The nail was 2 mm narrower than the 
contralateral right secondary to a mild lack of growth on the 
most radial side.  Circumference of the distal phalanx 
measured at the edge of the tip of the sterile matrix was 5.1 
cm on the left and 5.15cm on the right.  The degree of 
relative decrease in two point discrimination measured 12 mm 
by 6 mm in an oval orientation with the long axis parallel to 
the long axis of the finger.

The examiner noted of significance was the fact that the 
veteran was consistently able to reproduce very sharp pain 
when he firmly applied the tip of a fingernail transversely 
against the distal aspect of the sterile matrix on the radial 
side of his left index finger.  This was obviously 
uncomfortable to the veteran.  He was not able to reproduce 
such an effect anywhere else.  He stated that occasionally 
when he banged his finger he experienced severe discomfort.  
He noted it happening approximately three of four times per 
week.  After the initial shock the pain immediately resolved.  
He denied any preexisting injuries.  The examiner commented 
that the veteran's left index finger ranges of motion tests 
were all within normal limits and met or exceeded the 
contralateral unaffected right index finger.  


With respect to the veteran's right shoulder it was noted 
that despite occasional glove-like distribution of 
paresthesia when his arm was held above his head for extended 
periods of time he did not appear to have any muscle or nerve 
involvement.  His left index finger appeared to have an area 
of anesthesia and one  small specific area of hypesthesia 
when a fingernail was briskly placed against a specific 
point.  He denied any incoordination.  He admitted and 
demonstrated excessive fatigability regarding his right 
shoulder.  

The veteran appeared to have weakened movement as mentioned 
above.  It appeared to be mild and the manifestations did not 
affect his ability to perform in a civilian occupation.  His 
complaints appeared to be genuine, were reproducible and 
consistent.  He did have pain as documented above on right 
shoulder motion, but none regarding the left index finger.  
There did not appear to be any muscle atrophy.  There were no 
skin changes.  There did not appear to be any changes 
indicative of disuse.  

An addendum to the VA orthopedic examination in November 1998 
showed that X-rays of the right shoulder revealed right 
distal clavicle resection.  There was no evidence of 
degenerative changes or evidence of instability.  Also, the 
films did not demonstrate impingement or complications 
secondary to his distal clavicle resection.  


Criteria

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1998).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Such evaluations involve consideration of the level of 
impairment of the veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5200 through 5203 (1998).  The 
range of motion of these joints is provided at 38 C.F.R. § 
4.70 Plate I (1998).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  In this case, as the veteran is right-handed, his 
left index finger is considered part of the minor upper 
extremity.

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1998).

A 30 percent evaluation may be assigned for favorable 
ankylosis of the major scapulohumeral articulation with 
abduction to 60 degrees and ability to reach the mouth and 
head.  Diagnostic Code 5200.



Limitation of motion of the major arm to shoulder level 
warrants a 20 percent rating.  A 30 percent evaluation is 
assignable with limitation of motion of the major arm to 
midway between side and shoulder level.  Diagnostic Code 
5201.

A 20 percent evaluation may be assigned for malunion of the 
major humerus with moderate deformity.  A 30 percent 
evaluation may be assigned for malunion of a major humerus 
with marked deformity.  A 20 percent evaluation may be 
assigned for recurrent dislocation of the major humerus at 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at shoulder level.  A 30 percent 
evaluation may be assigned for recurrent dislocation of the 
major humerus at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  Diagnostic Code 
5202.

A 20 percent evaluation may be assigned for nonunion of a 
major clavicle or scapula with loose movement.  A 20 percent 
evaluation maybe assigned for dislocation of a major clavicle 
or scapula.  Diagnostic Code 5203.

A 10 percent evaluation is warranted for scars which are 
superficial and poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A 10 percent 
evaluation is also warranted for superficial and tender scars 
which are painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  Other scars are rated on the 
basis of limitation on function of the part affected.  
38 C.F.R. § 4.118; Diagnostic Code 7805.

In every instance where the minimum rating evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1998).

Unfavorable or favorable ankylosis of the major or minor 
index finger is assigned a 10 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5225.



Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm. 
It is unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of 38 C.F.R. § 4.71a, 

A 10 percent evaluation may be assigned for mild incomplete 
paralysis of the minor median nerve.  A 20 percent evaluation 
may be assigned for mild incomplete paralysis of the minor 
median nerve.  38 C.F.R. § 4.124a; Diagnostic Code 8515.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Under 38 C.F.R. § 4.40 (1998), the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.

Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.





As regards the joints, 38 C.F.R. § 4.45 (1998) provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes. Inquiry 
will be directed into these considerations: (a) less movement 
than normal (due to ankylosis, limitation or blocking 
adhesions, tendon-tie up, contracted scars, etc.); (b) more 
movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.

Under 38 C.F.R. § 4.59 (1998), with any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to the joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight bearing, and, if possible, with the range of the 
opposite undamaged joint.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995). 




Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).



I.  Entitlement to an initial evaluation 
in excess of 20 percent for residuals of 
a right shoulder injury.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right shoulder injury is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Jones v. Brown, 7 Vet. App. 134, 138 (1994).  The 
veteran's assertions concerning the severity of his service-
connected residuals of a right shoulder injury (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an initial rating 
in excess of 20 percent for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

The Board notes that the RO has granted service connection 
for incisional scars of the right shoulder evaluated 
separately as 10 percent disabling, a disability which is not 
part of the current appeal and is addressed in the remand 
portion of the decision.  

The Board finds that the medical evidence does not support 
the veteran's contentions that the record supports an 
increased evaluation for his residuals of a right shoulder 
injury.  While there is some limitation of motion of the 
right shoulder, the degree of limitation or other pertinent 
impairment under the criteria cited above that would result 
in an increased rating have not been satisfied.  38 C.F.R. § 
4.71, Plate I (1998).  



Also, the Board notes that the veteran's right shoulder is 
without evidence of degenerative changes, instability or 
dislocation.  There is no muscle atrophy, skin changes, other 
the than for the separately rated surgical scars, or changes 
indicative of disuse.  He has denied that the right shoulder 
disability causes any difficulty in performing average 
employment in a civilian occupation.  Moreover, the evidence 
does not show that the veteran has any guarding of his 
shoulder and arm movements.  There is no muscle or nerve 
involvement, no instability, and no atrophy.  X-rays failed 
to demonstrate impingement or complications secondary to his 
distal clavicle resection.  

Significantly, the Board recognizes that the 20 percent 
evaluation presently assigned for the veteran's right 
shoulder disability already contemplates evidence of fatigue 
and pain on motion as demonstrated in the medical record 
especially since the degree of limitation of motion of the 
right shoulder, standing alone, fails to meet the criteria 
for 20 percent.  He is clearly able to raise his right 
shoulder above the shoulder level.  However, when the factors 
of pain and fatigue are considered in the overall disability 
picture, the degree of right shoulder impairment is shown to 
more nearly approximate the 20 percent evaluation presently 
assigned.

Therefore, the Board finds that evidence indicative of a more 
severe disability of the right shoulder has not been 
presented, with application of and in light of the provisions 
of 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5203, 5201, 
and 5202 (1998).

Moreover, an exceptional or unusual disability picture has 
not been presented such as would warrant an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1). Specifically, there 
has been no demonstration of marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
criteria.

As the Board noted earlier the veteran's case involves an 
appeal as to the initial rating assigned for a right shoulder 
disability, rather than an increased rating where entitlement 
to compensation had been previously established.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based upon the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are not appropriate.  

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102, 4.3 (1998), but the evidence is not 
of such approximate balance as to warrant its application.  
The Board finds the preponderance of the evidence is clearly 
against the veteran's claim for entitlement to an initial 
evaluation in excess of 20 percent for residuals of a right 
shoulder injury.


II.  Entitlement to an initial 
compensable evaluation for residuals of a 
left index finger injury.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable evaluation for 
residuals of a left index finger injury is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Jones v. Brown, 7 Vet. App. 134, 138 (1994).  The 
veteran's assertions concerning the severity of his service-
connected residuals of a left index finger injury (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an initial 
compensable rating for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  As there 
is no indication that there are additional, pertinent records 
which have not been obtained, there is no further duty to 
assist the veteran in developing the claim, as mandated by 38 
U.S.C.A. § 5107(a).

The Board's review of the evidence of record discloses that 
while mild deformity of the finger nail is present, there is 
no evidence of limitation of motion of the finger or pain on 
motion.  The veteran is noted to have 5/5 power with grip and 
5/5 power with left index finger flexion and extension 
compared to the contralateral unaffected right index finger.  
No appreciable crepitation is present.  There is no evidence 
of atrophy, disuse, or instability of the left index finger.  
The veteran is able to make a full fist.  He was able to 
demonstrate full range of motion of the left index finger 
defined by goniometry. 

Significantly, the veteran's service-connected residuals of a 
left index finger injury are for the most part manifested by 
anesthesia and hypesthesia confined to a limited area of the 
finger tip area productive of less than mild incomplete 
paralysis of the median nerve as no associated functional 
loss is shown.  The veteran has noted that his left index 
finger disability is not a source of difficulty when he is 
typing.  Moreover, he noted that his left index finger 
disability does not cause any difficulty in performing 
average employment in a civilian occupation.  In any case, 
the various factors contemplated by DeLuca do not seem to 
apply to the veteran's residuals of a left index finger 
injury, in the absence of actual evidence of disabling joint 
pathology.  See Johnson v. Brown.

Moreover, an exceptional or unusual disability picture has 
not been presented such as would warrant an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Specifically, 
there has been no demonstration of marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
criteria.

As the Board noted earlier the veteran's case involves an 
appeal as to the initial rating assigned for left index 
finger disability on the occasion of the initial grant of 
service connection in October 1995, rather than an increased 
rating where entitlement to compensation had been previously 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based upon the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that staged ratings are not 
appropriate.

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102, 4.3 (1998), but the evidence is not 
of such approximate balance as to warrant its application.  
The Board finds the preponderance of the evidence is clearly 
against the veteran's claim.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right shoulder injury is denied. 

Entitlement to an initial compensable evaluation for 
residuals of a left index finger injury is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted previously, the RO did not issue a SOC in 
response to the NOD with the assignment of a 10 percent 
evaluation for surgical scars of the right shoulder expressed 
by the veteran's representative at the RO in February 1999.  
Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a SOC is a procedural defect requiring remand.  
Godfrey, 7 Vet. App. at 408-10.

To ensure that VA has met its duty to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following action: 


The RO should issue a statement of the 
case in response to the February 1999 
notice of disagreement with the 
assignment of a 10 percent evaluation for 
surgical scars of the right shoulder.  
The veteran should be advised of the need 
for submission of a substantive appeal 
during the requisite period of time if he 
wishes appellate review.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

